     Case 4:19-cr-00719 Document 180-2 Filed on 07/10/20 in TXSD Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

UNITED STATES OF AMERICA

v.                                                                4:19-CR-719-S2

MATTHEW DOWELL
                                    ORDER


       Having considered the Unopposed Motion to Waive Appearance at

Arraignment filed by the Defendant, the Court finds that the interests of justice are

served by accepting the waiver.

       Therefore, the Court accepts the Waiver of Appearance. This Court ORDERS

that the Defendant is not required to appear at the arraignment scheduled for July

15. 2020. The Court further ORDERS that counsel for both parties may appear by

phone, rather than in person, for that same arraignment if necessary.




       SIGNED at Houston, Texas, on _________________________, 2020.


                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE
